Title: To James Madison from George Davis, 10 December 1806
From: Davis, George
To: Madison, James



No. 5Triplicate
Sir,
Leghorn December 10th. 1806

By a greek Vessel which arrived a few days since advices have been received from Tunis to the 16th: of November, and from Tripoli to the 31st. of October, which gives us the melancholy news of the death of Doctor James Dodge (on the 16th: Oct.) our late Chargé Des Affaires at Tunis.
It is said that the affairs between France and Algiers are amicably arranged; and that Tunis is making great preparations against Algiers.
The letters from Doctor Ridgely state the loss of the American Ship Serpent in the harbour of Tripoli on the 27th: of October: the Captain and Mates had embarked on board an Imperial Brig for Leghorn.  The crew were in the Americain house.  We have experienced during the last month, two violent gales of wind; out of Seventeen Sail that were in the roads of Leghorn, fifteen were driven on shore, and one totally lost; (the Caroline of Boston)  The United States Schooner Enterprise now under repair Suffered much.
I have the honor to enclose you a triplicate of the 15th November, and a copy of my last to Comodore Campbell.  With profound respect and consideration I have the honor to be Your most obedient servant

George Davis

